—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered October 25, 1994, convicting defendant, after a nonjury trial, of driving while ability impaired and aggravated unlicensed operation of a motor vehicle in the first degree, and sentencing him to 6 months imprisonment and 4x/2 years probation, unanimously affirmed. The case is remitted to Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (5).
Quite apart from the issue of whether an Alford/ Serrano plea would have been available, defendant’s claim of ineffective assistance of trial counsel cannot be reviewed on this record, which is silent on the issue of counsel’s alleged failure (see, People v Reed, 152 AD2d 481). Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.